   

 

 

Zo-(Layl-Mee
W Doc 636 Filed 01/12/21 Page 1of1

 

ae January le, 2001

 

 

 

 

. “hist of T te Man Cm Cerri

 

 

 

 

 

L Jenrres \é6ranto Are

 

 

 

 

ermnoti NG, mW memboarsnie.

 

 

 

 

 

 

 

 

vor yout caltn (tub

 

 

 

 

efrecnvely January, 2031

 

 

 

 

 

 

 

 

CYS oY
ey! PA KA "1 z\ v oy!
SGannertte TVoranto - iz

 

 

 

 

 

 

1AaRBe A Toy \- mun New Odd
_ PeopkKa 4) 32703 |

 

 

 

(HoT) Feo- Lol’

 

 

 

 

 

 

 

Old frees

 

 

 

 

D9 eae Farol lake “Dy. Ret 105

 

 

 

LOG CT 39TY.

 

 

wa

 

 

 

 

 
